Title: 26th.
From: Adams, John Quincy
To: 


       The weather was fair this forenoon, and Mr. Williams gave us a lecture, upon the nature, reflection, and refrangibility of light. Took a long walk this evening after prayers. Sever spent the evening at my chamber.
       Nathaniel Shepard Prentiss of Charlestown, will be 21, the 7 th. of next August. He is a pretty good speaker, but as a scholar he is not conspicuous; notwithstanding his age, his countenance and his manners have a puerility, which indicates a boy, rather than a man: his disposition however is good: he has none of those distinguished traits of character, which bespeak a man extraordinary, whether in a good, or in an evil sense. His abilities are such as may carry him through the world with decency, if fortune should not be unfriendly; but he never will be a Cromwell nor an Hampden.
       
      